IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,157-01


EX PARTE DANIEL LEE LOPEZ





ON NOTICE OF NO APPLICATION FOR WRIT OF HABEAS CORPUS
FILED IN CAUSE NO. 09-CR-787-B

IN THE 117TH DISTRICT COURT

NUECES COUNTY



Per Curiam.  


O R D E R


	This case is before us because no application for writ of habeas corpus has been filed
pursuant to the provisions of Texas Code of Criminal Procedure Article 11.071. (1)
	Shortly after he was convicted and sentenced to death, applicant waived the
appointment of counsel to represent him in a post-conviction writ of habeas corpus under
Article 11.071, and he expressed his desire to waive habeas review altogether.  But despite
his expressed desires, applicant could have filed an application up to and including the date
it was due.  Nonetheless, from the date of his conviction in March 2010, applicant has
continued to express his desire to waive habeas review.  As recently as August 2011,
applicant sent a letter directly to this Court re-emphasizing his desire to waive habeas review. 
On December 13, 2011, the State filed in this Court its brief on applicant's direct appeal. 
Pursuant to Article 11.071, § 4(a), and because no motion for an extension was filed,
applicant's application for writ of habeas corpus was due in the convicting court on or before
January 27, 2012.  
	No writ application was filed in the trial court on or before January 27, 2012.  Because
no application was filed and because applicant expressed his desire to waive habeas review,
we will now accept applicant's waiver and note that his failure to timely file an application
constitutes a waiver of all grounds for relief that were available to him before the last date
on which his application could have been timely filed.  Art. 11.071, § 4(e).  
	IT IS SO ORDERED THIS THE 18TH DAY OF APRIL, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.